Citation Nr: 9919093	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-42 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to an increased rating for left 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for right 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1992 until March 
1995.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a decision by 
the Detroit, Michigan Regional Office (RO).

This case was remanded by a decision of the Board dated in 
November 1997. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's currently manifested chronic low back pain 
secondary to mechanical strain may not be dissociated from 
active service.

3.  A cause and effect relationship between the veteran's 
service-connected bilateral knee disability and his bilateral 
malleolar arthralgias has been clinically demonstrated.

4.  Right knee disability is manifested by reported 
complaints of pain, some cracking and popping, range of 
motion from 0 to 128 degrees, tenderness and very mild 
patellofemoral crepitus; the veteran is not clinically found 
to have any other abnormality of the right knee. 

5.  Left knee disability is manifested by reported complaints 
of pain, some cracking and popping, range of motion from 0 to 
128 degrees, tenderness and very mild patellofemoral 
crepitus; the veteran is not clinically found to have any 
other abnormality of the right knee. 


CONCLUSIONS OF LAW

1.  Chronic low back pain secondary to mechanical strain was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.306 (1998).

2.  Bilateral malleolar arthralgias are proximately due to 
and the result of the veteran's service-connected bilateral 
knee disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310 
(1998).

3.  The criteria for a rating in excess of 10 percent for 
patellofemoral syndrome of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5257-5261 (1998).

4.  The criteria for a rating in excess of 10 percent for 
patellofemoral syndrome of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257-5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for low back/bilateral ankle 
disability.

The veteran asserts that he now has a chronic low back 
disorder and bilateral ankle disability related to service or 
a service-connected disability for which service connection 
should be granted.  

The Board finds that the claims for service connection are 
well-grounded within the meaning of 38 U.S.C.A. 5107(a).  
That is, he is found to have presented claims which are 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1998).  Service connection may 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (1998).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service or aggravated by service.  38 
C.F.R. § 3.303 (1998). 

The service medical records reflect that the veteran was seen 
in sick bay in January 1993 for complaints of neck and back 
pain which he indicated had developed 96 hours before after 
slipping while carrying supplies.  Impressions of 
paracervical and right trapezius strain were diagnosed at 
that time for which he was placed on medication and light 
duty.  

The service medical records also show that the veteran 
received continuing treatment for right and left knee 
complaints during 1994 diagnosed as patellofemoral syndrome.  
While being treated for such in June of that year, he 
indicated that he had increased pain of the lower back and 
both ankles.  A medical board was convened in August 1994 for 
purposes of evaluating the appellant's fitness for duty 
primarily on account of his knees.  The record contains a 
statement from the veteran, dated in August 1994, noting that 
he wanted to add to the medical board report that he was 
experiencing pain in the back and both ankles at that time.  
A chronological record of medical care, dated in November 
1994, noted positive tenderness of the ankles and mechanical 
low back pain.  In an addendum, dated in December 1994, to 
the medical board report it was noted that the veteran had 
developed pain in the back and ankles over the past few 
months.  Diagnoses which included low back and ankle pain 
were rendered at that time.  Service clinical records, dated 
during December 1994 and January 1995, note continuing 
complaints of pain referable to the back and ankles.  In 
February 1995, the veteran described a dull persistent back 
ache which was worse with heavy lifting.  It was indicated 
that there were similar symptoms in the ankles.  It was 
reported that physical examination was unremarkable with full 
range of motion of the back and ankles. 

The postservice record reflects that the veteran was afforded 
a VA general medical examination for compensation and pension 
purposes in June 1995 wherein he indicated that he had had 
ankle swelling and soreness with 'cracking' for approximately 
a year.  He also stated that he had begun to have pain in the 
lumbar spine a year before which was constant and aggravated 
by bending.  He said that he was unable to lift more than 20 
pounds without having severe pain in his back.  Upon 
examination of the lumbar spine, the paraspinal muscles were 
tender to palpation and there was pain on deep percussion 
directly over the spine.  Range of motion of the back was 
reduced.  Range of motion of the ankles was essentially 
within normal limits but complaints of pain were voiced upon 
palpation.  Radiologic study of the ankles was reported to be 
unremarkable.  An X-ray of the lumbar spine was interpreted 
as showing a minimal levoscoliosis and a posterior neural 
arch defect of S1.  Following examination, pertinent 
impressions of pain in the ankles, no cause found, and neural 
arch defect in S1; a possible, but unlikely cause of low back 
pain, were rendered.  

The veteran underwent another VA examination in October 1995.  
Following examination of systems, including orthopedic 
evaluation, diagnoses included chronic bilateral malleolar 
arthralgias probably secondary to bilateral knee arthralgias 
resulting in compensatory gaited changes, and chronic 
nonradiating low back pain secondary to mechanical strain. 

Analysis

The service medical records reflect that during the latter 
part of his service, the veteran was shown to have developed 
and was treated for chronic bilateral patellofemoral 
syndrome.  The evidence demonstrates that a number of months 
later, he began to voice complaints of bilateral ankle pain 
and tenderness, and low back pain which was felt to be 
mechanical in nature.  Such symptoms were recorded 
intermittently throughout the remainder of his military 
service and in the medical board proceedings of December 
1994.  The postservice record reflects that upon VA 
examinations in June and October 1995, the appellant 
continued to experience bilateral ankle and low back 
symptomatology, including pain, tenderness and reduced 
motion.  On the latter occasion, the examiner opined that low 
back ankle disability was probably related to mechanical 
strain and that bilateral ankle symptomatology was probably 
secondary to the service-connected knee disorder.  The Board 
deems such findings to establish the required competent nexus 
of disability related to service and/or a service-connected 
disability.  See 38 U.S.C.A. § 5107(a); Jones v. Brown, 7 
Vet.App. 134, 137 (1994); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The benefit of any doubt is resolved in favor of the 
appellant by finding that chronic low back pain secondary to 
mechanical strain may not be dissociated from the back 
symptomatology the veteran experienced during service and 
bilateral malleolar arthralgias are proximately due to 
service connected bilateral knee disability.  

II.  Increased ratings for bilateral patellofemoral syndrome.

The veteran asserts that the symptoms associated with his 
service-connected right and left knee disorders are more 
severely disabling than reflected by the currently assigned 
disability evaluations and warrant higher ratings. 

The Board finds that the veteran's claims for increased 
ratings for his service-connected bilateral knee disorder are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Here, the veteran's claims are well grounded 
because he has service-connected disabilities and evidence is 
of record that he claims shows exacerbation of those 
disorders.  See Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The Board finds that all relevant facts have been 
properly developed.  It is noted in this regard that the 
appellant was scheduled for a personal hearing in August 1997 
before a Member of the Board sitting at Detroit, Michigan and 
did not report.  It is also shown that pursuant to Board 
remand of November 1997, he was scheduled for a VA 
compensation and pension examinations but also failed to 
appear for those appointments.  There is no documentation in 
the claims folder which indicates that he did not receive 
notification of his hearing or medical examinations, and no 
reason for his failure to report.  Moreover, in an "Appeal 
Response" dated in August 1998, the appellant signed a 
statement indicating that he wished to continue his appeal 
"NOW" and had nothing else to add about the issue.  The 
Board thus finds that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Slight impairment of either knee, including recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment of the knee, including recurrent subluxation or 
lateral instability.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Dislocation of the semilunar cartilage of either knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  Favorable ankylosis of either knee 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (1998).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 a 10 percent 
evaluation is warranted if flexion of the leg is limited to 
45 degrees.  A 20 percent evaluation is warranted if flexion 
of the leg is limited to 30 degrees.  Limitation of extension 
of either leg to 10 degrees warrants a 10 percent evaluation.  
A 20 percent evaluation requires that extension be limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (1998).  

The United States Court of Veterans Appeals held in Deluca v. 
Brown, 8 Vet. App. 202, 206-7 (1995), that in addition to 
applying schedular criteria, the Board may consider granting 
a higher evaluation in cases in which functional loss due to 
pain is demonstrated, and pain on use is not contemplated in 
the relevant rating criteria.  It was determined that a 
rating must be coordinated with the impairment of function 
(see 38 C.F.R. § 4.21 (1998)) and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain on use or due to 
flare-ups in accordance with the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998).

The veteran was afforded a VA examination for compensation 
and pension purposes in June 1995 and complained of frequent 
giving way of the knees which often caused him to fall.  He 
stated that he especially had pain when ascending and 
descending staircases.  Upon examination, posture and gait 
were observed to be normal.  The veteran complained of 
diffuse tenderness localized primarily in the medial and 
lateral supporting ligaments and over the patella.  No 
swelling, or redness and no crepitus or instability was 
elicited.  No increased warmth of the knees was noted.  
Flexion and extension of the of the right knee was to 140 
degrees and zero degrees, respectively.  Left knee flexion 
was to 130 degrees and extension was zero degrees.  X-rays of 
the knees were negative.  An impression of pain in the knees 
- no cause found was rendered with respect to each knee.  

The appellant underwent VA orthopedic evaluation in October 
1995 and complained of chronic daily popping, grinding and 
swelling in both knees with near instability.  He related 
that walking over 15 to 20 minutes greatly aggravated his 
knee pain.  Upon examination, the appellant was observed to 
have a slightly abnormal gait.  It was noted that bilateral 
knee pain increased with squatting.  It was reported that 
there was positive bilateral infrapatellar fullness, but that 
there was no effusion or inflammation of either knee joint.  
The knees were symmetrical, but bilateral patella contours 
were slightly irregular to palpation.  The examiner noted 
positive cracking, bilaterally, especially from flexion to 
extension activity.  The drawer, McMurray, and Lachman tests 
were negative, but there was 1+ varus valgus testing.  The 
popliteal space was negative.  Positive patellar tenderness 
was elicited to compression testing.  Range of the knees was 
from zero to 128 degrees, bilaterally.  Radiological study of 
the knees was normal.  Diagnoses were rendered of chronic 
bilateral knee arthralgias secondary to previous trauma, 
chronic intermittent swelling with near instability secondary 
to patellofemoral dysfunction syndrome, which are also 
essentially shown to be the veteran's presenting complaints.  

The Board observes that pursuant to Board remand of November 
1997, the appellant was scheduled for a comprehensive 
orthopedic examination, but failed to report.  As indicated 
previously, there is no reason indicated in the record for 
his failure to appear.  In the case of an examination 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655 (1998). 

The clinical record reflects that while the appellant is 
shown to complain of pain, instability, giving way, swelling 
and increased symptoms upon activity of the knees, the Board 
is unable to verify any current disability in this regard due 
to his failure to report for VA examination.  It is noted, 
however, that VA examinations of the knee in the past have 
disclosed no evidence of effusion, subluxation or definitive 
instability.  No swelling has been observed, although the 
appellant reports that he has such symptoms.  The veteran has 
been observed to walk with a slightly abnormal gait, and 
there was slight loss of flexion motion of both knees on most 
recent examination in October 1995, as well as evidence of 
bilateral cracking.  X-rays of the knees have been 
interpreted as normal.  On the basis of the evidence of 
record, the Board is thus of the opinion that the veteran's 
objective symptoms of slight limitation motion, tenderness, 
cracking and popping of the knees, when considered in 
conjunction with his other reported complaints are no more 
than slight on the whole, and warrant no more than the 10 
percent evaluation currently in effect, even with 
consideration of DeLuca v. Brown.  The Board finds that 
absent a showing of more significant objective evidence of 
bilateral knee pathology based on the evidence of record, and 
the lack of a more recent examination in this regard to 
assess the current findings, an evaluation in excess of 10 
percent for each knee is not warranted in this regard and the 
claim must be denied. 

The Board also notes that  the service-connected bilateral 
knee disability does not encompass arthritis or instability 
or subluxation under Diagnostic Code 5257 such that a 
separate rating under Diagnostic Code 5003 is for 
consideration in this instance.  See General Counsel's 
opinion in VAOPGCPREC 23-97 (July 1, 1997).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
We find that those sections do not provide a basis upon which 
to assign a higher disability evaluation as to the knee 
disability discussed above.

Additionally, the Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321 only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that 
the rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

Service connection for chronic low back pain secondary to 
mechanical strain is granted.

Service connection for bilateral malleolar arthralgias is 
granted.

An increased rating for left patellofemoral syndrome is 
denied. 

An increased rating for right patellofemoral syndrome is 
denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

